          CASE 0:19-cv-01559-DSD-TNL Doc. 51 Filed 11/17/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                         Civil No.: 19-1559(DSD/TNL)

Ryan Thompson,

                    Plaintiff,

v.                                                       ORDER

Janell Hussain, Medical
Provider at Sherburne County Jail;
Mend Correctional Care; Sherburne
County Jail Staff; Joel Brott,1
Sheriff of Sherburn County;
Patrick Carr, Commander of the
Sherburne County Jail; Diana
VanDerBeek, Nursing Director at
Sherburne County Jail; and Mend
Medical Services,

                    Defendants.


      This matter comes before the court upon the court’s September

14,   2020,      order    adopting   the   July    22,    2020,   report   and

recommendation of United States Magistrate Judge Tony N. leung,

granting defendants’ motion to dismiss, and directing plaintiff

Ryan Thompson to file an amended complaint should he wish to

proceed with his case.         The order instructed Thompson to file an

amended complaint by November 13, 2020, otherwise the court would

enter final judgment in this matter.              Thompson did not file an

amended complaint by November 13, 2020.




      1  The court has corrected a typographical error in the
spelling of Sheriff Brott’s last name in the pleadings.
      CASE 0:19-cv-01559-DSD-TNL Doc. 51 Filed 11/17/20 Page 2 of 2



    Accordingly, IT IS HEREBY ORDERED that this case is dismissed

and final judgment shall be entered.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 17, 2020

                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




                                   2
